DECISION
On October 14, 2015, the Defendant was sentenced to the Montana State Prison for a term of ten (10) years, with a parole restriction of ten (10) years for one count of Criminal Endangerment, a felony, in violation of §45-5-207, MCA. At the Oct. 14, 2015 sentencing, the Defendant was sentenced to 10 years in MSP in Cause No. DC-15-053, which was ordered to run consecutive to this sentence. At Defendant’s Sentence Review hearing held on February 4, 2016, the sentence for Cause DC-15-053 was decreased to three (3) years to MSP. Upon release from prison, the Defendant was ordered to serve 5 days in the county jail for contempt. The Defendant was given credit for 417 days of time served.
On May 5, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by video conferencing from the Crossroads Correctional Center and was represented by Peter Ohman of the Office of the State Public Defender. The State was represented by Lake County Attorney Steven Eschenbacher.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
The Division notes that the argument raised by the Defendant regarding the lack of explanation for the reasons for the parole restriction in the Judgment is an issue the Defendant should have raised on appeal.
*50Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.